DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150057816 (herein Schick) in view of US 20090078038 (herein Ushigusa).
Regarding claim 1, Schick teaches A method for calibrating a first valve in a vacuum system, comprising: 
measuring conductance of a second reference valve as a function of second reference valve angular position to determine a desired reference profile of conductance versus angular valve position (original iso-curves contains information correlating a valve position with a flow through the flow-control valve and mapping it into a unique iso-curve based on a valve design 
measuring conductance of the first valve as a function of angular valve position (determining a desired valve opening position of the valve in the electronic controller based on the desired flow command signal using an original iso-curve correlating valve opening to valve flow parameters, [0007]); 
determining a conductance map or function for the first valve by comparing the measured conductance of the first valve as a function of angular valve position to the desired reference profile of conductance versus angular valve position; and storing the conductance calibration map or function for use during operation of the first valve (determining a desired valve opening position of the valve in the electronic controller based on the desired flow command signal using an original iso-curve correlating valve opening to valve flow parameters... acquiring a signal indicative of actual flow through the valve with the electronic controller using a fluid flow sensor associated with the pipe and configured to provide a flow signal to the electronic controller, and comparing the actual valve flow through the valve with the desired flow rate based on the flow signal and, when a difference between the actual valve flow and the desired flow rate exceeds a threshold, calculating a new iso-curve for the valve, storing the new iso-curve in the electronic controller to replace the original iso-curve, and using the new iso-curve to determine future values for the desired valve opening position, [0007]).
Regarding claim 2, Schick teaches wherein a difference between the measured conductance of the first valve and the desired reference profile of conductance versus angular valve position is used in determining the conductance map or function. (the % change in flow rate as a result of a change in a controller signal can be expressed as ((f(x2)-f(x1)*kCv)/f(x1)*kCv, which means that the % Gain=(f(x2)-f(x1))/f(x1), [0030]).
Regarding claim 3, Schick teaches during operation, receiving a set point angular valve position based on a desired conductance of the first valve; and setting actual angular valve position of the first valve based on the received set point angular valve position and the difference between the measured conductance of the first valve and the desired reference profile of conductance versus angular valve position (see step 502 and 504, [0028], Fig. 4).
Regarding claim 4, Schick teaches determining an actual system conductance and determining a difference between the actual system conductance and a reference system conductance for the system (Figs. 8 and 9, [0041] teach actual valve performance compared to ideal flow).
Regarding claim 5, Schick teaches generating a diagnostic indication of a fault in the system, the diagnostic indication being based on the actual angular valve position of the first valve and the difference between the actual system conductance and the reference system conductance for the system (system controller 506 exchanges commands 508 and receives feedback 510 from a pressure-independent control valve (PICV) algorithm controller 512, which operates on a flow set-point, as previously described. Operation of the PICV algorithm controller 512 may be carried out using a flow meter 514 and/or a differential pressure sensor 516 as described above, which provide signals to a flow estimation module 518. The PICV algorithm controller 512 can thus control a flow-control valve 520 in a closed loop fashion by sending commands 522 and receiving feedback therefrom, [0043]).
Regarding claim 14, Schick teaches A method for providing a diagnostic indication in a vacuum system using a first valve, the method comprising: 
measuring conductance of a second reference valve as a function of second reference valve angular position to determine a desired reference profile of conductance versus angular valve position (original iso-curves contains information correlating a valve position with a flow through the flow-control valve and mapping it into a unique iso-curve based on a valve design 
measuring conductance of the first valve as a function of angular valve position (determining a desired valve opening position of the valve in the electronic controller based on the desired flow command signal using an original iso-curve correlating valve opening to valve flow parameters, [0007]); 
determining a conductance map or function for the first valve by comparing the measured conductance of the first valve as a function of angular valve position to the desired reference profile of conductance versus angular valve position; storing the conductance calibration map or function for use during operation of the first valve (determining a desired valve opening position of the valve in the electronic controller based on the desired flow command signal using an original iso-curve correlating valve opening to valve flow parameters... acquiring a signal indicative of actual flow through the valve with the electronic controller using a fluid flow sensor associated with the pipe and configured to provide a flow signal to the electronic controller, and comparing the actual valve flow through the valve with the desired flow rate based on the flow signal and, when a difference between the actual valve flow and the desired flow rate exceeds a threshold, calculating a new iso-curve for the valve, storing the new iso-curve in the electronic controller to replace the original iso-curve, and using the new iso-curve to determine future values for the desired valve opening position, [0007]); 
receiving a set point angular valve position based on a desired conductance of the first valve (control is executed at 504 based on the command signal that results in an adjustment in the position of a valve of the system that corresponds to a flow through the valve that substantially matches a commanded flow that, when present, results in a system parameter that corresponds to the desired command signal, [0028]); 
setting actual angular valve position of the first valve based on the received set point angular valve position and a difference between the measured conductance of the first valve and the desired reference profile of conductance versus angular valve position (the command signal may request an increase in temperature, which the controller will translate into an increase in flow, which is then controlled via changing valve position, [0028]); 
determining an actual system conductance (Figs. 8 and 9 teach actual valve performance, [0041]); 
determining a difference between the actual system conductance and a reference system conductance for the system (Figs. 8 and 9 teach actual valve performance compared to ideal flow, [0041]); and 
generating a diagnostic indication of a fault in the system, the diagnostic indication being based on the actual angular valve position of the first valve and the difference between the actual system conductance and the reference system conductance for the system (system controller 506 exchanges commands 508 and receives feedback 510 from a pressure-independent control valve (PICV) algorithm controller 512, which operates on a flow set-point, as previously described. Operation of the PICV algorithm controller 512 may be carried out using a flow meter 514 and/or a differential pressure sensor 516 as described above, which provide signals to a flow estimation module 518. The PICV algorithm controller 512 can thus control a flow-control valve 520 in a closed loop fashion by sending commands 522 and receiving feedback therefrom, [0043]). 
Further regarding claims 1-5 and 14, Schick does not explicitly teach the valve having angular positions. However, Ushigusa teaches the deficiencies of Lenz (FIG. 7 are graphs illustrating the relationship between the rotational angle of a rotary shaft of a motor and flow rate. FIG. 7(a) illustrates the results of measurements carried out by using the flow-rate control valves), [0073] and [0172]). It 

Allowable Subject Matter
Claims 6-13 and 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding said claims, the combination of Schick in view of Ushigusa teaches some limitations of the claims, but the prior art is silent regarding faults of the valve due to flapper and blockages. Though Schick teaches correction and calibration of valve control, it does not diagnose flapper and blockage issues. US 20110248856 (herein Obenchain) teaches that detecting blockages around valve systems using flow detection is known in the art ([0007]) but the faults are not a function of, or compared to, the angle of a valve and a reference.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852